DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in 
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
On Page 8, Line 14, “sot 211” should read “slot 211”.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, Line 3-4, "receiving sot" should read "receiving slot".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI USPGPUB 2019/0069419 (hereinafter "LI") in view of LAI USPGPUB 2015/0311656 (hereinafter “LAI”), further in view of MA et al. CN 108879154 (hereinafter “MA”).
Regarding claim 1, LI teaches A smart power device ([Abstract] "Disclosed is a wall-mounted device, which is mainly provided with a base and a cover plate, and the at least one module circuit board is provided in the cover plate", and "the base is able to fit or replace with any cover plate provided with module circuit board, and connects to any electronic device or network to remotely control and operate", wherein remotely connect and operate proves it is a smart power device), comprising:
a control module including a circuit board (Paragraph [0029] "one module circuit board 91"), a communication circuit (Paragraph [0030] "The wireless transmission module"), a control circuit (Paragraph [0029] "The at least one module circuit board 91 as mentioned above is provided with a control chip, not shown in Figures, so as to attain an effect of performing control", wherein control chip is interpreted as a control circuit), and a switching circuit (Paragraph [0021-0022] describes a switching circuit), wherein the communication circuit (Paragraph [0029] "The at least one module circuit board 91 of the cover plate 90 is configured by at least one element selected from a group including a wireless transmission module circuit board"), the control circuit (Paragraph [0029] "a signal control module circuit board") and the switching circuit ([Abstract] "The power terminal of at least one module circuit board is electrically connected to an exterior live wire circuit of the base, so the interior live wire circuit is able to independently supply power to the module circuit board of the cover plate", which shows live wire circuits are connected to circuit board, and Paragraph [0025-0027]) are disposed on the circuit board (the above citations and descriptions shows each circuit is connected to a circuit board);
the communication circuit being capable of receiving a wireless signal for generating a command signal (Paragraph [0030] "The wireless transmission module circuit board is able of connecting to at least one electronic device wirelessly", wherein wireless transmission module circuit board is interpreted as the communication circuit, and "As the result, the base 10 is able to fit or replace to any cover plate 90 provided with at least one module circuit board 91, and connects to any electronic device or network to remotely control and operate", wherein remotely control and operate is interpreted as command signal);
the control circuit generating a control signal according to the command signal (Paragraph [0029] "The at least one module circuit board 91 as mentioned above is provided with a control chip, not shown in Figures, so as to attain an effect of performing control", wherein one of the module is Paragraph [0029] "signal control module", and Paragraph [0030] wireless transmission module circuit board allows it to remotely control and operate the device); and
the switching circuit having a first cable and a second cable (Paragraph [0021] "A switch 60 is provided between the interior live wire circuit 30 and the exterior live wire circuit 20 of the base 10", wherein interior live wire and exterior live wire are interpreted as a first cable and a second cable, and Paragraph [0021-0023] describes the switching circuit) and being capable of conducting or interrupting the first cable and the second cable according to the control signal (Paragraph [0022] "The tactile switch 602 is combined with a signal metal sheet 63. One side of the signal metal sheet 63 is extended to connect to the relay 601, and the other side of the signal metal sheet 63 is extending outwardly to enable the tactile switch 602, as shown in FIG. 8, to transmit a signal to the relay 601 via the signal metal sheet 63, so as to control the open/closed state of current transmitting of the interior wire circuit 30. In other words, the interior live wire circuit 30 and the exterior live wire circuit 20 can be open circuit (non-conducting state) or closed circuit (conducting state)", wherein non-conducting state and conducting state are interpreted as conducting or interrupting the first cable and the second cable, and transmitting a signal to relay, so as to control the open/closed state of current transmitting is interpreted as the control signal); and
a power transfer unit electrically connected with the switching circuit for receiving an AC input voltage (Paragraph [0019] "The concave part 11 is disposed with an interior live wire circuit 20 and an exterior live wire circuit 30 as shown in FIG. 6 and FIG. 9, wherein the exterior live wire circuit 20 is connected to a live wire provided in the wall in series to receive the AC power transmitted by the power system of the main switch", wherein switching circuit includes the live wires, and AC power comes from power system of the main switch) and supplying an output voltage according to the control signal (Paragraph [0023] "When the interior live wire circuit 30 and the exterior live wire circuit 20 are formed as closed circuit and conducting state, the interior live wire circuit 30 is able to supply power via the elastic sheet 31", which shows supplying power, and Paragraph [0022] "The tactile switch 602 is combined with a signal metal sheet 63. One side of the signal metal sheet 63 is extended to connect to the relay 601, and the other side of the signal metal sheet 63 is extending outwardly to enable the tactile switch 602, as shown in FIG. 8, to transmit a signal to the relay 601 via the signal metal sheet 63, so as to control the open/closed state of current transmitting of the interior wire circuit 30", wherein transmitted signal to relay 601 is interpreted as the control signal, comprising:
a separation conductive sheet disposed in the separation receiving slot (Paragraph [0023] "Furthermore, the interior live wire circuit 30 of the base 10 is connected with at least one elastic sheet 31, and the neutral wire circuit 50 is connected with at least one elastic sheet 52 as shown in FIG. 6", wherein elastic sheet 31 is interpreted as a separation conductive sheet, and the separation receiving slot is shown in Fig. 1 and Fig. 6 in the form of base 10 and concave part 11, (see Paragraph [0019]), wherein an end of the separation conductive sheet is electrically connected with the second cable (Paragraph [0028] "The interior live wire circuit 30 of the base 10 is combined with at least one elastic sheet 31, and the neutral wire circuit 50 is connected with at least one elastic sheet 52", wherein neutral wire circuit 50 is interpreted as the second cable) and another end of the separation conductive sheet is used to supply the output voltage (Paragraph [0028] "When the interior live wire circuit 30 and the exterior live wire circuit 20 are formed as closed circuit and conducting state, the interior live wire circuit 30 is able to supply power via the elastic sheet 31", wherein interior live wire circuit 30 is the other end connection of the elastic sheet 31, and is supplying power via the elastic sheet 31);
wherein the control circuit conducts or interrupts the first cable and the second cable (Paragraph [0022] "The tactile switch 602 is combined with a signal metal sheet 63. One side of the signal metal sheet 63 is extended to connect to the relay 601, and the other side of the signal metal sheet 63 is extending outwardly to enable the tactile switch 602, as shown in FIG. 8, to transmit a signal to the relay 601 via the signal metal sheet 63, so as to control the open/closed state of current transmitting of the interior wire circuit 30. In other words, the interior live wire circuit 30 and the exterior live wire circuit 20 can be open circuit (non-conducting state) or closed circuit (conducting state)", wherein non-conducting state and conducting state are interpreted as conducting or interrupting the first cable and the second cable through the switching circuit (Paragraph [0021] "A switch 60 is provided between the interior live wire circuit 30 and the exterior live wire circuit 20 of the base 10", wherein interior live wire and exterior live wire are interpreted as a first cable and a second cable, and Paragraph [0021-0023] describes the switching circuit) to provide or interrupt the output voltage (Paragraph [0023] "When the interior live wire circuit 30 and the exterior live wire circuit 20 are formed as closed circuit and conducting state, the interior live wire circuit 30 is able to supply power via the elastic sheet 31", wherein supplying power is interpreted as providing output voltage).
LI does not explicitly teach a main shell seat having a first receiving slot, a second receiving slot and an insertion portion; a first conductive sheet disposed in the first receiving slot, wherein an end of the first conductive sheet is used to receive the AC input voltage and another end of the first conductive sheet is used to supply the output voltage; a second conductive sheet disposed in the second receiving slot, wherein an end of the second conductive sheet is used to receive the AC input voltage and another end of the second conductive sheet is used to electrically connect with the first cable.
However, LAI teaches a main shell seat (Paragraph [0019] "The adapter body 1 is a rectangular box member comprising an accommodation chamber 10 defined therein, a positioning structure 11 that is located in the accommodation chamber 10 adjacent to one end, namely, the front end of the adapter body 1 and that comprises an open frame 111 defining therein a receiving chamber 1110", wherein adapter body 1 is interpreted as main shell seat) having a first receiving slot, a second receiving slot (Paragraph [0019] "an electrical plug member 14 is fixedly mounted in the receiving chamber 1110 inside the open frame 111 of the positioning structure 11 of the adapter body 1 and extended out of the adapter body 1, comprising two metal conducting contacts 141 suspending in the receiving chamber 1110", wherein receiving chamber 1110 is interpreted as having both the first receiving slot, and the second receiving slot since there are two metal conducting contacts in the receiving chamber) and an insertion portion (Paragraph [0021] "When assembling the power adapter, insert the circuit board 21 of the electrical module 2 into the sliding grooves 101 in the accommodation chamber 10 of the adapter body 1 to force the engagement slot 210 of the circuit board 21 into engagement with the positioning partition plate 114 of the positioning structure 11 of the adapter body 1", wherein the accommodation chamber 10 is interpreted as the insertion portion, since it is using sliding grooves 101 to insert circuit board 21 into accommodation chamber 10);
a first conductive sheet disposed in the first receiving slot (Paragraph [0019] "an electrical plug member 14 is fixedly mounted in the receiving chamber 1110 inside the open frame 111 of the positioning structure 11 of the adapter body 1 and extended out of the adapter body 1, comprising two metal conducting contacts 141 suspending in the receiving chamber 1110", wherein one of the conductive contacts 141 is interpreted as first conductive sheet, and receiving chamber 1110 is interpreted as first receiving slot), wherein an end of the first conductive sheet is used to receive the AC input voltage (Paragraph [0022] "the circuit board 21 of the electrical module 2 has a circuit layout arranged thereon and an AC to DC power converter (not shown) electrically installed in the circuit layout and adapted for converting external AC power supply being obtained from a city power supply outlet through the electrical plug member 14 into DC power supply for output to an external electrically rechargeable mobile electronic device 3 that is connected to the power transmission device 23 of the electrical module 2 through a power cable 31." and Paragraph [0023] "Further, as described above, the connection legs 2221 of the metal conducting terminals 222 of the adapter plate 22 are respectively electrically connected to the electrical contact holes 212 of the circuit board 21; the contact portions 2223 of the extension spring strips 2222 of the metal conducting terminals 222 are respectively supported on the stop blocks 224 and positively and electrically abutted against the two metal conducting contacts 141 of the electrical plug member 14. Thus, inputted AC power supply can be positively transmitted through the electrical plug member 14 and the metal conducting terminals 222 of the adapter plate 22 to the circuit board 21…”, wherein AC power supply is interpreted as the AC input voltage, and AC power supply is received from plug 14, which is interpreted as one side of the converter) and another end of the first conductive sheet is used to supply the output voltage (Paragraph [0023] “…and then converted into DC power supply by the AC to DC power converter of the circuit board 21 for output to an external electrically rechargeable mobile electronic device 3 through the power transmission device 23 of the electrical module 2", wherein supplying DC power to an external device is the other end of the conductive sheet);
a second conductive sheet disposed in the second receiving slot (Paragraph [0019] "an electrical plug member 14 is fixedly mounted in the receiving chamber 1110 inside the open frame 111 of the positioning structure 11 of the adapter body 1 and extended out of the adapter body 1, comprising two metal conducting contacts 141 suspending in the receiving chamber 1110", wherein one of the conductive contacts 141 is interpreted as a second conductive sheet, and receiving chamber 1110 is interpreted as second receiving slot), wherein an end of the second conductive sheet is used to receive the AC input voltage (Paragraph [0022] "the circuit board 21 of the electrical module 2 has a circuit layout arranged thereon and an AC to DC power converter (not shown) electrically installed in the circuit layout and adapted for converting external AC power supply being obtained from a city power supply outlet through the electrical plug member 14 into DC power supply for output to an external electrically rechargeable mobile electronic device 3 that is connected to the power transmission device 23 of the electrical module 2 through a power cable 31", and Paragraph [0023] "Further, as described above, the connection legs 2221 of the metal conducting terminals 222 of the adapter plate 22 are respectively electrically connected to the electrical contact holes 212 of the circuit board 21; the contact portions 2223 of the extension spring strips 2222 of the metal conducting terminals 222 are respectively supported on the stop blocks 224 and positively and electrically abutted against the two metal conducting contacts 141 of the electrical plug member 14. Thus, inputted AC power supply can be positively transmitted through the electrical plug member 14 and the metal conducting terminals 222 of the adapter plate 22 to the circuit board 21…”, wherein AC power supply is interpreted as the AC input voltage, and AC power supply is received from plug 14, which is interpreted as one side of the converter) and another end of the second conductive sheet is used to electrically connect with the first cable (Paragraph [0023] “…and then converted into DC power supply by the AC to DC power converter of the circuit board 21 for output to an external electrically rechargeable mobile electronic device 3 through the power transmission device 23 of the electrical module 2", wherein supplying DC power to an external device is the other end of the conductive sheet, and cable 31 is interpreted as the first cable (see above Paragraph [0022]));
LI, and LAI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to wall-mounted device.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above smart power device, as taught by LI, and incorporating main shell seat, conductive sheets, and receiving slots, as taught by LAI.
One of ordinary skill in the art would have been motivated to improve converting AC power to DC power, as suggested by LAI (Paragraph [0004] “With fast development of the modern technology, many different kinds of electrical and electronic products have been created and widely used in our daily life, bringing comfort and convenience to people and improving the standard of living of the people. Mobile electrical and electronic products are operated by DC power supply. Because city power supply outputs simply provide AC power supply, power converter means must be used to convert AC power supply into DC power supply at a predetermined voltage level for use in mobile electrical and electronic products”).
The combination does not explicitly teach a separation shell seat having a separation receiving slot and a sliding rail, and the separation shell seat inserting into the insertion portion through the sliding rail to combine with the main shell seat.
However, MA teaches a separation shell seat having a separation receiving slot and a sliding rail ("the number of connecting sheet connected with a plug-in can be one, also can be two, when there is one sheet, connecting sheet is inserted in the main board module 20 slot 21 electrically connecting with the main board module 20, and when the number is two. two pieces of connecting sheets is formed between the inserting part, the inserting part can be located in the first shell or out of the first shell”, wherein connecting sheet is interpreted as a separation shell seat, main board module 20, and slot 21 is interpreted as a separation receiving slot, and inserting part is interpreted as a sliding rail), and the separation shell seat inserting into the insertion portion through the sliding rail to combine with the main shell seat (“the plug module 10 and the main board module 20 are respectively provided with shell; when assembling, the connecting sheet 112 can extend out of the plug bush module shell according to claim 10, inserting the main board module 20, electrically connecting with the main board module 20 of the main board module 20, so as to form a complete intelligent socket”, wherein “connecting sheet is inserted in the main board module 20 slot 21 electrically connecting with the main board module 20”, and “the main board module 20 is extended a block matched with the inserting part by inserting the inserting part main board module 20 electrically connecting with the plug bush module 10; inserting block can pass through the second shell", wherein connecting sheet being inserted in the main board module 20 slot 21 and connecting with plug bush module 10 is interpreted as combining with the main shell seat, and Fig. 6 shows the schematic diagram of plug bush module).
LI, LAI, and MA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to wall-mounted device.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above smart power device, as taught by LI, and LAI, and incorporating separation shell seat, and insertion portion, as taught by MA.
One of ordinary skill in the art would have been motivated to improve assembling process, assembling technique, production efficiency, and reducing design cost, as suggested by MA (“the assembling process is complex, and the plug is set on the power circuit board electronic element dispersion, production process, production sockets of different national standard, each kind of power circuit board to be re-test design, multiple assembling step, low production efficiency”, and “In order to overcome the deficiency of the existing technology, it is an object of the present invention is to provide an intelligent socket and modular assembly technique, realizes the modularization of intelligent socket, improves the production efficiency and reduces the design cost”).

Regarding claim 2, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
LIA further teaches wherein the first receiving slot has a first opening (Paragraph [0019] "an electrical plug member 14 is fixedly mounted in the receiving chamber 1110 inside the open frame 111 of the positioning structure 11 of the adapter body 1", wherein open frame 111 is interpreted as the first opening) and a first notch (Paragraph [0023] "the contact portions 2223 of the extension spring strips 2222 of the metal conducting terminals 222 are respectively supported on the stop blocks 224 and positively and electrically abutted against the two metal conducting contacts 141 of the electrical plug member 14", wherein stop blocks 224 are interpreted as a notch), and the first opening is located at a side away from the insertion portion and communicated with the first opening (Paragraph [0019] "an insertion slot 12 located in an opposite end thereof, namely, the rear end of the adapter body 1", wherein insertion slot 12 is interpreted as the insertion portion, which is connected via other components in the opposite side of open frame 111).

Regarding claim 3, LI, LIA, and MA teaches all of the features with respect to claim 2 as outlined above.
MA further teaches wherein the second receiving slot has a stepped opening; the stepped opening is located at a side neighboring the first receiving slot ("as shown in FIG. 10, it shows the outer plug sleeve is provided with three connecting pieces, inserting in one embodiment comprises three flat inserting part 1111 and two columnar coupling part 1112. three flat inserting part 1111 are distributed in triangle, two columnar part 1112 located on a flat part 1111 side, symmetrical set, flat part 1111 corresponding to the second through hole 462, the columnar part 1112 corresponding with the first through hole 461", wherein inserting part 1111 is interpreted as second receiving slot, and columnar coupling part 1112 is interpreted as first receiving slot, and through hole 462 and 461 are interpreted as stepped opening); and
the second conductive sheet is an L-shaped conductive sheet and has a bent section, and the bent section protrudes from the stepped opening to connect the first cable ("when the main board module 20 is an L-shaped or U-shaped plug bush module 10 located on the sunken position of the main board module 20, the connection piece can extend to different directions and electrically connected with the main board module 20", wherein main board module is interpreted as conductive sheet, and "As shown in FIG. 11, it is set with three connecting pieces, the second embodiment comprises two flat part 1111 and a cylindrical part 1112, two flat part 1111 and cylindrical part 1112 are distributed in triangle; two flat part 1111 symmetrically set relative to the columnar part 1112, flat part of left side 1111 connected with the 121 of the live wire inserting in the plug, which is provided with the fourth connecting piece 1124, the flat part 1111 is an integral structure with the fourth connecting piece 1124; the flat part of the right side 1111 is extended from the fifth connecting piece 1125, the flat part 1111 is an integral structure with the fifth connecting piece 1125, located to the right of the zero wire insert 122 is provided connected with a sixth connecting piece 1126, the columnar part 1112 connected with the earth wire insert 123. the plug bush is provided with a mounting plate 113, a plug passes through the mounting plate 113 connected with the plug", which shows plug modules includes connecting to wire inserts).

Regarding claim 4, LI, LIA, and MA teaches all of the features with respect to claim 3 as outlined above.
LI further teaches wherein the separation receiving slot has a separation opening and a separation slot (Paragraph [0023] "The at least one set of holes 71 is separately corresponding to the position of the elastic sheet 31 of the interior live wire circuit 30 and the position of the elastic sheet 52 of the neutral wire circuit 50, as shown in FIG. 1", wherein set of holes 71 are interpreted as separation opening, and base 10 with concave part 11 is interpreted as separation slot); 
MA further teaches the separation opening is located at a side away from the second receiving slot; and the separation slot is located at a side away from the first receiving sot and communicated with the separation opening ("as shown in FIG. 10, it shows the outer plug sleeve is provided with three connecting pieces, inserting in one embodiment comprises three flat inserting part 1111 and two columnar coupling part 1112. three flat inserting part 1111 are distributed in triangle, two columnar part 1112 located on a flat part 1111 side, symmetrical set, flat part 1111 corresponding to the second through hole 462, the columnar part 1112 corresponding with the first through hole 461", which describes the separation opening, second receiving slot, and first receiving slot, and all joined together as seen in Fig. 10).

Regarding claim 5, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
MA further teaches wherein the insertion portion is located at a side of the second receiving slot ("as shown in FIG. 10, it shows the outer plug sleeve is provided with three connecting pieces, inserting in one embodiment comprises three flat inserting part 1111 and two columnar coupling part 1112", wherein columnar coupling part 1112 is interpreted as the second receiving slot); the main shell seat has formed with a positioning block at the second receiving slot ("As shown in FIG. 5, in order to simplify structure of the main board module 20, the electronic element on the main board module 20 and the main board module 20 comprises a circuit board 22, a power supply module 25, a relay 26, a power supply module 25 and the relay 26 are respectively connected with the circuit board 22, a circuit board 22 is provided with a connection with connecting sheet slot 21, the plug bush module connecting sheet 10 is embedded in the slot 21, and then welded together to realize electrical connection", wherein plug module includes second receiving slot as explained above); and the separation shell seat is positioned on top of the second receiving slot when the sliding rail of the separation shell seat is inserted in the insertion portion ("the number of connecting sheet connected with a plug-in can be one, also can be two, when there is one sheet, connecting sheet is inserted in the main board module 20 slot 21 electrically connecting with the main board module 20, and when the number is two. two pieces of connecting sheets is formed between the inserting part, the inserting part can be located in the first shell or out of the first shell, the main board module 20 is extended a block matched with the inserting part by inserting the inserting part main board module 20 electrically connecting with the plug bush module 10; inserting block can pass through the second shell", wherein connecting sheet is interpreted as a separation shell seat, and main board module 20, and slot 21 is interpreted as a separation receiving slot, and inserting part is interpreted as a sliding rail, and connecting sheet is inserted in the main board module 20 slot 21 and connecting with plug bush module 10 is interpreted as combining with the main shell seat, and Fig. 6 shows the schematic diagram of plug bush module).

Regarding claim 6, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
LIA further teaches wherein an insertion piece is provided at one side of the insertion portion (Paragraph [0021] “When assembling the power adapter, insert the circuit board 21 of the electrical module 2 into the sliding grooves 101 in the accommodation chamber 10”, wherein circuit board 21 is interpreted as an insertion piece, and the accommodation chamber 10 is insertion portion, and as seen in Fig. 3, the circuit board 21 is inserting from one side of the accommodation chamber 10); the sliding rail is composed of two protrusion pieces arranged at intervals (Paragraph [0019] “two sliding grooves 101 respectively disposed in the accommodation chamber 10 adjacent to the opposing front and rear ends of the adapter body 1 and extending between two opposite lateral sides of the adapter body 1”, wherein two sliding grooves 101 are interpreted as two protrusion pieces and their placement on front and rear sides is interpreted as arranged at intervals), and a through slot is formed between the two protrusion pieces (Paragraph [0021] “insert the circuit board 21 of the electrical module 2 into the sliding grooves 101 in the accommodation chamber 10 of the adapter body 1 to force the engagement slot 210 of the circuit board 21 into engagement with the positioning partition plate 114 of the positioning structure 11 of the adapter body 1 and to push the adapter plate 22 into the position-limit groove 113”, wherein forcing engagement describes a through slot formed between the sliding grooves 101); and the insertion piece is inserted in the through slot (Paragraph [0021] "When assembling the power adapter, insert the circuit board 21 of the electrical module 2 into the sliding grooves 101 in the accommodation chamber 10 of the adapter body 1 to force the engagement slot 210 of the circuit board 21 into engagement with the positioning partition plate 114 of the positioning structure 11 of the adapter body 1”, wherein the circuit board 21 is the insertion piece forced into the through slot as described).

Regarding claim 8, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
MA further teaches wherein the insertion portion extends in a direction of away from the first receiving slot toward the first receiving slot ("as shown in FIG. 10, it shows the outer plug sleeve is provided with three connecting pieces, inserting in one embodiment comprises three flat inserting part 1111 and two columnar coupling part 1112. three flat inserting part 1111 are distributed in triangle, two columnar part 1112 located on a flat part 1111 side, symmetrical set, flat part 1111 corresponding to the second through hole 462, the columnar part 1112 corresponding with the first through hole 461", wherein one of the columnar part 1112 is interpreted as first receiving slot and inserting part 1111 is interpreted as insertion portion which is facing away from columnar coupling part 1112 as shown in Fig. 10), and the sliding rail slides into the insertion portion in a direction of from a side of the main shell seat toward the first receiving slot ("As shown in picture 3, picture 2, the plug module 10 further comprises a plug sleeve seat 13, the plug bush seat 13 is provided with a protective device 40, the plug sleeve seat 13 arranged at the side of the locating column seat 131, protective device 40 towards a surface of the plug bush seat 13 with column 42, column 42 and the locating column seat 131 is matched, the protection device 40 is fixed on the inserting sleeve seat 13", wherein plug sleeve seat 13 is interpreted as the sliding rail of the insertion portion, and the direction follows the locating column seat 131 which is seen in Figs. 1 and 2, and it shows it is from main shell to first receiving slot of the plug module).

Claim 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI USPGPUB 2019/0069419 (hereinafter "LI") in view of LAI USPGPUB 2015/0311656 (hereinafter “LAI”), further in view of MA et al. CN 108879154 (hereinafter “MA”), further in view of WANG et al. CN 110086056 (hereinafter “WANG”).
Regarding claim 7, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the main shell seat is formed with a screw hole at one side of the insertion portion; the separation shell seat is formed with a perforation on a side facing the insertion portion; and the separation shell seat is fixed on the main shell seat by a screw inserting the perforation and the screw hole.
However, WANG teaches wherein the main shell seat is formed with a screw hole at one side of the insertion portion (“As shown in FIG. 5, the first support member 14 is set at the bottom of the screw hole 141, the first isolation member 81 is corresponding to the position of the first support member 14 is provided with a first mounting hole 814”, and “as shown in FIG. 2 (a), 2 (b), as shown in FIG. 4, the first partition member 81 through the first support member 14, second support member 15 fixed on the shell 1”, wherein shell 1 is interpreted as the main shell seat which is connected to screw hole 141 via first partition/isolation member 81); the separation shell seat is formed with a perforation on a side facing the insertion portion (“the first isolation member 81 is corresponding to the position of the first support member 14 is provided with a first mounting hole 814. 1 the bottom of the shell corresponding to the position of the first mounting hole 814 is provided with a second mounting hole 16, the first support member 14”, wherein supporting member 14 is interpreted as the separation shell seat, and the mounting holes are interpreted as perforations and they are facing in the same direction as the screw hole insertion portion as seen in Fig. 5); and the separation shell seat is fixed on the main shell seat by a screw inserting the perforation and the screw hole (“the first mounting hole 814 and second mounting hole 16 are connected by a bolt so as to support the first member 14, the first partition member 81 and the shell 1 are fixed”, wherein shell 1 is interpreted as main shell seat, and bolt is interpreted as a screw, and bolt connected to mounting holes and supporting member 14 and partition member 81, and supporting member 14 is connected to screw hole as seen in Fig. 5, therefore it is interpreted that the separation shell seat is fixed to main shell seat via the perforation and screw hole).
LI, LAI, MA, and WANG are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to wall-mounted device.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above smart power device, as taught by LI, LAI, and MA, and incorporating screw hole, as taught by WANG.
One of ordinary skill in the art would have been motivated to improve giving it over-current protection and giving the smart device a beautiful and compact appearance, as suggested by WANG (“However, at the same time adding the over-current protection, lightning-proof and arc fault detection function in the conversion plug, because the contact on the circuit board is increased, and part of circuit is strong power circuit, to prevent air breakdown, between the circuit board and the shell are needed to keep the safety distance, it certainly will increase the part of the electric component, thus inevitably causing conversion plug integral increased volume, portable property is bad. Based on this, and also converting socket volume, function, has high difficulty under the current technology level”, and “In order to solve the above technical problem, a first object of the present invention is to provide a conversion plug, the conversion plug has an arc detecting function, and the appearance is beautiful and compact”).

	Regarding claim 9, LI, LIA, and MA teaches all of the features with respect to claim 1 as outlined above.
	The combination does not explicitly teach wherein the power transfer unit further includes a plurality of power pins ("the plug unit 2 comprises multiple pins; one end of the contact pin located outside the housing 1, and the other end of the contact pin extends into the shell 1 and fixed against with one side of the first partition member 81, the other side of the first isolation member 81 fixing the control circuit board, the contact pin is connected with the socket unit 3 and/or the control circuit board through a transmission line", wherein contact pins are interpreted as plurality of power pins) for receiving the AC input voltage ("the first partition member 81 is respectively provided with a live wire of the transmission line 5 and the neutral line 6 along the two sides of the ground wire 7", and "the conversion plug is inserted into the socket of the power supply", wherein power supply along with wirings are interpreted to providing AC input voltage to the smart power device), and the power pins are disposed on the main shell seat ("the plug unit 2 comprises multiple pins; one end of the contact pin located outside the housing 1, and the other end of the contact pin extends into the shell 1 and fixed against with one side of the first partition member 81", wherein housing 1 is interpreted as main shell seat) at a side of away from the separation shell seat ("the housing 1 comprises an upper shell and a lower shell, as shown in FIG. 1, the top part of the upper shell corresponding to one side of the socket unit 3 is a planar structure 12. the plane structure 12 set on the process with the socket unit 3 corresponding to the position of jack 31, the top of the upper shell corresponding to inclined downwards to form a smooth slow slope-shaped structure 11 on a side of the plug unit 2", wherein the slope-shaped structure 11 is interpreted as the separation shell seat, and one end of contact pins are outside the housing 1, which is interpreted as away from slope-shaped structure 11 as can be seen in Fig. 1) and are electrically connected with the first conductive sheet and the second conductive sheet separately ("as shown in FIG. 3 (a), the first partition member 81 is respectively provided with a live wire of the transmission line 5 and the neutral line 6 along the two sides of the ground wire 7, the first guide wire 7 the 812. the outer side of the first guide plate 812 is provided with a first stopper 815, the first guide 5 or zero line 6 to adjacent the live wire of 812 one side, so that the live wire 5 the direction opposite to the second coil 84, the zero line 6 the direction opposite to the copper sheet connected with it on the socket 34; Preferably, the first partition member 81 is further provided with a second guide 818, the second guide 818 is arranged on one side of the contact pin is connected with the live wire 5, so that the second guide 818 and the pin form a wiring channel, passes through the first circuit board from the routing channel is 82 power supply lead", which describes contact pins being connected live wire which is connected to socket, and copper sheet is interpreted as first and second conductive sheet).
LI, LAI, MA, and WANG are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to wall-mounted device.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above smart power device, as taught by LI, LAI, and MA, and incorporating power pins connected to conductive sheets, as taught by WANG.
One of ordinary skill in the art would have been motivated to improve giving it over-current protection and giving the smart device a beautiful and compact appearance, as suggested by WANG (“However, at the same time adding the over-current protection, lightning-proof and arc fault detection function in the conversion plug, because the contact on the circuit board is increased, and part of circuit is strong power circuit, to prevent air breakdown, between the circuit board and the shell are needed to keep the safety distance, it certainly will increase the part of the electric component, thus inevitably causing conversion plug integral increased volume, portable property is bad. Based on this, and also converting socket volume, function, has high difficulty under the current technology level”, and “In order to solve the above technical problem, a first object of the present invention is to provide a conversion plug, the conversion plug has an arc detecting function, and the appearance is beautiful and compact”).

	Regarding claim 10, LI, LIA, MA, and WANG teaches all of the features with respect to claim 9 as outlined above.
	WANG further teaches wherein the main shell seat further includes a grounding slot (CN 110086056 WANG et al. "the plug unit 2 comprises multiple pins; one end of the contact pin located outside the housing 1, and the other end of the contact pin extends into the shell 1 and fixed against with one side of the first partition member 81", and "the first partition member 81 is respectively provided with a live wire of the transmission line 5 and the neutral line 6 along the two sides of the ground wire 7" wherein housing 1 is interpreted as main shell seat and shell 1 is interpreted as a grounding slot);
	the power transfer unit further includes a grounding conductive sheet ("the first partition member 81 is respectively provided with a live wire of the transmission line 5 and the neutral line 6 along the two sides of the ground wire 7, the first guide wire 7 the 812. the outer side of the first guide plate 812 is provided with a first stopper 815, the first guide 5 or zero line 6 to adjacent the live wire of 812 one side, so that the live wire 5 the direction opposite to the second coil 84, the zero line 6 the direction opposite to the copper sheet connected with it on the socket 34", wherein copper sheet is interpreted as grounding conductive sheet);
	the grounding conductive sheet has one end for coupling with a grounding pin and another end provided for ground coupling ("copper sheet connected with it on the socket 34; Preferably, the first partition member 81 is further provided with a second guide 818, the second guide 818 is arranged on one side of the contact pin is connected with the live wire 5, so that the second guide 818 and the pin form a wiring channel", wherein copper sheet connected to socket is one side of ground coupling, and second guide 818 connected to contact pin which is connected with live wire 5 and live wire is coupled to ground wire thus it is interpreted that a copper sheet is connected to grounding pin); and
the grounding conductive sheet is disposed in the grounding slot  (CN 110086056 WANG et al. "the plug unit 2 comprises multiple pins; one end of the contact pin located outside the housing 1, and the other end of the contact pin extends into the shell 1 and fixed against with one side of the first partition member 81", and "the first partition member 81 is respectively provided with a live wire of the transmission line 5 and the neutral line 6 along the two sides of the ground wire 7" wherein shell 1 is interpreted as a grounding slot).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
XU [CN 208806405] teaches intelligent socket device comprising lower bracket, upper bracket, zero line sheet, grounding copper sheet, the live wire copper sheet, and electric circuit board.
LI [USPGPUB 2017/0155526] teaches a smart socket remotely controllable as to power outputs includes a switch control circuit, a wireless transmission module, and a power module.
LIN [USPGPUB 2013/0234534] teaches a power socket with wireless communication capability including a case, a power input unit, a power output unit, a switch, and a wireless communication module.
Krummey et al. [USP 9760140] teaches a system, method, and apparatus comprising a cord, an alternating current outlet socket, an alternating current input plug, an electro-mechanical relay, a processor and a transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./               Examiner, Art Unit 2119  

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119